Citation Nr: 1750823	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-00 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating greater than 10 percent for a skin condition of the feet, to include plantar warts and calluses.

2. Entitlement to service connection for a lung condition, to include pulmonary fibrosis and interstitial lung disease.

3. Entitlement to service connection for a right hip disability, to include as secondary to service-connected disabilities of the feet.

4. Entitlement to service connection for a left hip disability, status post hip replacement, to include as secondary to service-connected disabilities of the feet.

5. Entitlement to service connection for a disability characterized as groin pain, to include as secondary to claimed bilateral hip disorders. 

6. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disorders. 

7. Entitlement to service connection for migraine headaches.

8. Entitlement to service connection for hypertension.

9. Entitlement to service connection for a right shoulder disorder.

10. Entitlement to service connection for a left shoulder disorder.

11. Entitlement to service connection for tinnitus.

12. Entitlement to service connection for sleep apnea. 

13. Entitlement to an effective date prior to June 18, 2014, for a 70 percent rating for posttraumatic stress disorder (PTSD) and depressive disorder.

14. Entitlement to a rating greater than 70 percent for PTSD and depressive disorder. 

15. Entitlement to an effective date prior to April 30, 2015, for a compensable rating for an appendectomy scar.

16. Entitlement to a rating greater than 10 percent for an appendectomy scar. 

17. Entitlement to special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to April 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina and Muskogee, Oklahoma. All issues were certified to the Board by the RO in Winston-Salem.

In April 2015, the Veteran withdrew his request for a Board hearing. See 38 C.F.R. § 20.704(e) (2017). 

In August 2016, the Board remanded issues numbered one through six. Thereafter, the Veteran perfected appeals of the additionally listed issues. 

In August and September 2017, the attorney requested that the Board wait the full 90 days before issuing a decision. The attorney subsequently submitted additional argument and evidence with a waiver of RO jurisdiction. The attorney indicated these were his final submissions and he requested that the Board proceed with a decision. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The issues of entitlement to an increased rating for a skin condition of the feet; and service connection for a lung disorder, right hip disability, left hip disability, a disability characterized by groin pain, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. Probative medical evidence indicates the Veteran has migraine headaches that are at least as likely as not caused by service-connected PTSD and depressive disorder.

2. There is no evidence of hypertension during service or manifested to a compensable degree within one year following discharge; and the record does not contain probative evidence relating the currently diagnosed hypertension to active service or events therein. 

3. There is no credible evidence of a right or left shoulder injury during service, or evidence of shoulder arthritis manifested to a compensable degree within one year following discharge from service; and the record does not contain probative evidence relating any currently diagnosed shoulder disorder to active service or events therein.

4. There is no evidence of tinnitus during service or for many years thereafter; and the preponderance of the evidence is against finding that currently diagnosed tinnitus is related to active service or events therein, to include noise exposure. 

5. The Veteran disagreed with the initial rating assigned for PTSD and depressive disorder and the appeal of that issue has remained pending since August 31, 2009.

6. As of August 31, 2009, it was factually ascertainable that the Veteran's PTSD and depressive disorder was manifested by occupational and social impairment with deficiencies in most areas. 

7. The Veteran's PTSD with depressive disorder is not manifested by total occupational and social impairment. 

8. Following the initial grant of service connection for an appendectomy scar in September 1976, the Veteran submitted a Form 21-526EZ, requesting an increase for the appendectomy scar on April 30, 2015; a factually ascertainable increase in disability was not shown in the one-year prior.

9. The Veteran's appendectomy scar is painful, but is not unstable and does not limit function. 

10. The Veteran currently meets the schedular requirements for a TDIU and the overall evidence shows his service-connected disabilities are of such severity so as to preclude substantially gainful employment. 

11. The preponderance of the evidence is against finding that the Veteran is permanently bedridden or so helpless as to require regular aid and attendance. 


CONCLUSIONS OF LAW

1. Migraine headaches are secondary to service-connected PTSD and depressive disorder. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2017). 

2. Hypertension was not incurred during active service nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2017). 

3. A right shoulder disorder was not incurred during active service nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

4. A left shoulder disorder was not incurred during active service nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

5. Tinnitus was not incurred during active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.307, 3.309(a).

6. The criteria for an effective date of August 31, 2009 for a 70 percent rating for PTSD with depressive disorder are met. 38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. § 3.400, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017). 

7. The criteria for a 100 percent rating for PTSD and depressive disorder are not met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

8. The criteria for an effective date prior to April 30, 2015, for a 10 percent rating for an appendectomy scar are not met. 38 U.S.C.A. §§ 1155, 5110; 38 C.F.R. § 3.151, 3.155, 4.118, Diagnostic Codes 7804, 7805 (2017).

9. The criteria for a rating greater than 10 percent for an appendectomy scar are not met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805. 

10. The criteria for an award of a TDIU are met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a) (2017). 

11. The criteria for special monthly compensation based on the need for aid and attendance are not met. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id. 
38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain specified chronic diseases, such as hypertension, arthritis, and tinnitus may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted on a secondary basis for a disability that is proximately due to a service-connected condition. 38 C.F.R. § 3.310(a). Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation. Allen v. Brown, 7 Vet. App. 439 (1995). In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the decision of the Court in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability. 38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).

	Headaches

In May 2015, the RO denied entitlement to service connection for headaches. The Veteran disagreed with the decision and perfected this appeal. 

Service records are negative for any complaints or treatment related to chronic headaches. 

In June 2017, the attorney argued that secondary service connection was warranted. In support, he submitted a disability benefits questionnaire completed by a private physician, Dr. H.S., in April 2017. Diagnosis was listed as migraine and the physician provided the following opinion:

It is as likely as not that the veteran's migraine headaches are caused by his service connected PTSD and depressive disorder. The veteran reported that when his PTSD and depression are bothering him he reports he becomes stressed out and this brings on a headache. Medical research states that patients with mental health conditions are more likely to develop headaches because pain and mood are actually regulated by the same part of the brain. It is well established that mental disorders both cause and aggravate headaches. [citations omitted]

On review, the above opinion is supported by adequate rationale and is considered probative. The record does not contain probative evidence to the contrary and thus, secondary service connection is warranted. 38 C.F.R. § 3.310(a).

	Hypertension

In May 2015, the RO denied entitlement to service connection for hypertension. The Veteran disagreed with the decision and perfected this appeal. 

Service treatment records are negative for complaints or findings of hypertension. A November 1994 VA record notes a history of hypertension for one year. 

On review, there is no evidence of hypertension during service or for many years thereafter, and the record does not contain probative evidence relating the Veteran's currently diagnosed hypertension to active service or events therein. The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102. 

	Right and left shoulders

In May 2015, the RO denied entitlement to service connection for right and left shoulder conditions. The Veteran appealed the decision and perfected this appeal. 

In a July 2010 VA psychiatric examination, the Veteran reported that he was rappelling out of a helicopter when the equipment failed. He fell for about 90 feet before hitting the ground and another Marine on the ground. He reported he ruptured his appendix in addition to other injuries. A December 2010 x-ray of the right shoulder showed an old healed fracture of the right humeral joint (shoulder). A May 2014 VA orthopedic consult notes an old fracture of the right shoulder with changes of severe arthritis. A December 2014 VA mental health record notes that military-related injuries include a training incident involving rappelling where he was not hooked up correctly and received an injury to his shoulder and an appendectomy. VA records also note complaints related to the left shoulder. 

The Veteran is competent to report he injured his shoulder during service. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge). "Competency" differs from "credibility" as well as the weight given to different evidence. "Competency" is a legal concept determining whether testimony (i.e., the Veteran's lay statements) may be heard and considered, while "credibility" is a factual determination going to the probative value of the evidence after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

On review, the overall evidence does not support the Veteran's statements. First, the Veteran has provided inconsistent information regarding the nature of the claimed injuries. For example, at times he reports he ruptured his appendix and fractured his right shoulder, but in an October 2009 statement, he reported that he had to get an emergency appendectomy and had a broken toe in his right foot. Second, while service treatment records show the Veteran underwent an appendectomy for acute appendicitis, there is no indication this was related to a traumatic fall and no other fall-related injuries were noted. In fact, the July 1974 narrative summary indicates he had a 24-hour history of right lower quadrant pain, nausea and vomiting. A fall from 90 feet would likely result in significant injuries that would require extensive medical care and would be noted in the service records. The fact that the appendectomy was documented, and none of the other claimed injuries, weighs heavily against the Veteran's contentions. Additionally, the Veteran's upper extremities were reported as normal on the March 1976 separation examination.  

In summary, there is no credible evidence of any shoulder injury during service and no evidence of shoulder arthritis within one year following discharge from service. Additionally, the record does not contain probative evidence relating any disorder of the right or left shoulder to active service or events therein. The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102. 

	Tinnitus

In July 2015, the RO denied entitlement to service connection for tinnitus. The Veteran disagreed with the decision and perfected this appeal.

The Veteran's DD Form 214 shows he was a rifleman and in-service noise exposure is established. Service treatment records are negative for any complaints or findings related to tinnitus. On examination for separation in March 1976, the Veteran's ears were reported as normal on clinical evaluation. 

The Veteran underwent a VA examination in July 2015. He reported recurrent tinnitus with onset 5 years ago. The examiner indicated the tinnitus was at least as likely as not associated with hearing loss, as tinnitus is known to be a symptom associated with hearing loss. The Veteran is not service-connected for hearing loss and thus, secondary service connection is not for consideration. 

The examiner further stated that tinnitus was less likely than not caused by or a result of military noise exposure. The following rationale was provided:

There is no significant shift in hearing from enlistment to separation beyond test variability, evidence of no permanent auditory damage from conceded noise on active duty. There is no report of tinnitus, acoustic trauma or hearing loss in [service treatment records]. Onset of tinnitus is reported as approximately 5 years ago, more than 30 years post-separation. Although noise exposure is conceded and the relationship between noise, auditory damage and tinnitus is well documented there must be a nexus of auditory damage to relate active duty noise to current hearing loss. The objective evidence is against a nexus in this case. 

On review, there is no evidence of tinnitus during service or for many years thereafter. The VA opinion is considered probative because the examiner considered the medical records and Veteran's lay statements and provided an adequate rationale. The opinion does not relate current tinnitus to active service or events therein, to include noise exposure. The record does not contain probative evidence to the contrary. The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102. 

Effective dates and ratings

The general rule with respect to the effective date for an award of increased compensation is that the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the 1-year period preceding the date of receipt of a claim for increased compensation. In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within 1 year from such date. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). In all other cases, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1). 

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form. See §§ 3.151, 3.155. The amended regulations apply to claims filed on or after March 24, 2015. 

For claims filed prior to March 24, 2015, a "claim" or "application" was a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2014). An informal claim is any communication indicating intent to apply for one or more benefits. The benefit being sought must be identified. 38 C.F.R. § 3.155. When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim. 38 C.F.R. § 3.155(c).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

	PTSD and depressive disorder

In July 2010, the RO granted entitlement to service connection for PTSD and depressive disorder and assigned a 50 percent rating, effective August 31, 2009. 

On June 18, 2014, VA received a claim for an increased rating. In January 2015, the RO continued the 50 percent rating, noting that the Veteran failed to attend a scheduled VA examination. Thereafter, the Veteran attended the examination and in May 2015, the RO increased the rating for PTSD and depressive disorder to 70 percent effective June 18, 2014. The Veteran disagreed with both the rating and effective date and subsequently perfected this appeal. 

In May 2017, the attorney argued that the increase to 70 percent was warranted from August 31, 2009. In support, the attorney argued that the Veteran appealed the initial rating assigned for PTSD but VA failed to address the issue in the December 2012 statement of the case and thus, the issue remained open. 

Review of the claims folder shows that in January 2011, the Veteran submitted a notice of disagreement wherein he specifically stated that he disagreed with the left hip, right hip, pulmonary fibrosis, groin pain and plantar warts, both feet. While he did not specifically mention the PTSD issue, he did state that he "disagree[d] with all the adjudicative determinations mentioned in the above referenced [July 31, 2010 letter] and any enclosures thereto, except for those, if any, that I specifically state here that I do not want to appeal." Given this statement, the Veteran arguably appealed the initial rating assigned for PTSD and resolving reasonable doubt in his favor, the appeal of that issue remains pending since August 31, 2009. 

Notwithstanding this determination, the Board must consider when it was factually ascertainable that the criteria for a 70 percent rating were met. Pursuant to the rating schedule, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

On VA examination in March 2010, the Veteran was alert and cooperative, but somewhat short-tempered. Mood was tense and on edge and affect appropriate. He did not have suicidal or homicidal ideation or intent and there was no impairment of thought processes or communication. There were no psychotic symptoms. Memory appeared marginal and insight and judgment were adequate. The examiner recommended psychological testing to determine the true nature and extent of his difficulties. 

On VA examination in July 2010, the Veteran was alert and oriented times four and appearance was appropriate. Speech was normal, but mood was depressed and affect constricted. Memory was intact. The Veteran denied hallucinations or delusions but did report some paranoid thoughts. Judgment was fair. He reported good relationships with his immediate family, but he had no friends. Psychological testing was considered valid. Pursuant to the PTSD Checklist-Military Version, PTSD was severe. The Global Assessment of Functioning (GAF) scale score was 49, indicating serious impairment. The examiner noted that the Veteran used alcohol as a coping mechanism for years. He has been sober for the last 10 years but has withdrawn even further from the world. He was described as ruminative, depressed, focused on poor health, alienated, despondent and self-critical. He did not appear to have frank psychotic symptoms. 

On VA examination in May 2015, the Veteran reported social impairment due to anhedonia and increased arousal. He was not comfortable around people, even his family. He was capable of performing activities of daily living and does these routinely. He takes medications but continues to have nightmares and flashbacks and desires isolation. He gets so frustrated that he feels like "not living" but he denied any specific plans to harm himself or others. The Veteran reported numerous PTSD symptoms, but the overall occupational and social impairment was summarized as "with reduced reliability and productivity." 

In February 2016, the Veteran underwent an examination by a private doctor of psychology. The examiner reviewed the claims folder, VA records, and performed a mental/behavioral evaluation. The Veteran reported nightmares. He avoids going to family/social functions and has difficulty trusting others. He is hypervigilant in public with social anxiety. He reported the inability to function appropriately in any work environment since 2006. He reported numerous psychiatric symptoms, but occupational and social impairment was summarized as "with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."

VA treatment records show continued complaints related to PTSD and depression. The Veteran attended both group and individual therapy and his mood was generally shown to be stable. 

The overall evidence shows the Veteran's PTSD symptoms are severe and result in occupational and social impairment with deficiencies in most areas. The Veteran clearly exhibits deficiencies in work, family relationships, judgment, thinking and mood. Resolving reasonable doubt in his favor, this level of impairment has been more nearly approximated since his claim was filed on August 31, 2009 and thus, a 70 percent rating is warranted as of that date. 

The Board acknowledges the attorney's argument that the Veteran meets the criteria for a rating greater than 70 percent. While the February 2016 examination indicates the Veteran has numerous symptoms listed in the criteria for a 100 percent rating, the examiner ultimately summarized his overall occupational and social impairment as consistent with a 70 percent rating and did not find total occupational and social impairment. The Board further notes that the overall evidence does not establish gross impairment in thought processes, grossly inappropriate behavior, psychotic behavior, or disorientation to time and place, and the Veteran appears able to perform the activities of daily living. Additionally, while he tends to isolate and has problems with social anxiety, he is able to maintain relationships with family members. At no time during the appeal period does the Veteran's disability more nearly approximate total occupational and social impairment and a 100 percent rating is not warranted. 

	Appendectomy scar 

In September 1976, the RO granted entitlement to service connection for an appendectomy scar and assigned a noncompensable rating from April 6, 1976. On April 30, 2015, VA received a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, wherein he claimed "appendix scar." 

In July 2015, the RO granted entitlement to service connection for a painful scar and assigned a 10 percent rating effective April 30, 2015 under Diagnostic Code 7804. The RO also continued a noncompensable rating for the appendectomy scar under Diagnostic Code 7805. The Veteran disagreed with both of the ratings as well as the effective date for the 10 percent. Information in the claims folder indicates the Veteran has one scar from his appendectomy and review of the reasons and bases in the October 2016 statement of the case makes clear that both issues refer to the same scar even if more than one diagnostic code is considered. Accordingly, the Board will consider only one evaluation issue as pertains to the scarring and will treat the effective date issue as a claim for increase as opposed to service connection.

Following the September 1976 rating, the first claim for increase for the appendectomy scar was received April 30, 2015. There is nothing prior to that date that could be construed as a claim for increase and as this claim was filed after March 24, 2015, the new regulations are for application. The 10 percent rating was assigned based on the July 2015 VA examination which showed a painful scar in the right lower quadrant. This level of impairment was not factually ascertainable prior to this examination and there is no legal basis for assigning an effective date earlier than April 30, 2015 for the increase to 10 percent. 

The Veteran also asserts entitlement to a rating greater than 10 percent. Pursuant to the rating schedule, a 10 percent rating is assigned for one or two scars that are unstable or painful. A 20 percent rating is assigned for three or four scars that are unstable or painful. A 30 percent rating is assigned for five or more scars that are unstable or painful. 38 C.F.R. § 4.118, Diagnostic Code 7804. If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Id. at Note (2). 

Any disabling effects not considered in a rating provided under diagnostic codes 7800-7804 should be evaluated under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805. Diagnostic Codes 7800-7803 are not for application in this case. 

The Veteran underwent a VA scar examination in July 2015. Objectively, there was an 8 cm linear scar in the right lower quadrant. The scar was painful but not unstable and did not result in any limitation of function.

Considering the above findings, there is no basis for assigning a rating greater than 10 percent for the appendectomy scar at any time during the appeal period and the claim is denied.  

TDIU

In July 2012, the Veteran submitted an informal claim for TDIU and this issue was included in the December 2012 statement of the case and subsequently perfected. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

In considering entitlement to individual unemployability, the pertinent inquiry is whether service-connected disabilities individually or in combination are of sufficient severity to produce unemployability - not whether a veteran is unemployable solely due to his service-connected disabilities. See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).

The Veteran is service-connected for PTSD and depressive disorder, plantar warts and calluses of the feet, and an appendectomy scar, and he currently meets the schedular requirements for a TDIU. Additionally, when the grants herein are effectuated, he will meet the schedular criteria since at least August 31, 2009. 

Evidence of record shows the Veteran worked from approximately 1984 to 1994 at the post office. Thereafter, he worked at a fast food restaurant and then for a tree service company. He last worked in 2006. The evidence also indicates that the Veteran has a high school education.

Records from the Social Security Administration show he was found to be disabled from May 2006 based on a primary diagnosis of disorders of the respiratory system and a secondary diagnosis of dysfunction in the major joints. Anxiety disorder was also listed as a severe impairment. 

The July 2015 scar examination indicates the Veteran's appendectomy scar does not impact his ability to work. 

The February 2016 private examiner discussed the Veteran's medical records in detail and concluded that the Veteran's PTSD and depressive disorder "severely precludes and disables him from sustaining gainful employment activity uninterrupted to present since the date of his claim on [August 31, 2009]." In support, the examiner provided medical journal articles and a Residual Functional Capacity evaluation. 

The March 2017 skin examination indicates that the Veteran complains of extreme pain to both feet and would be unable to perform any type of work that required prolonged walking or standing. 

In May 2017, an opinion was obtained from a private vocational consultant. The consultant discussed relevant medical records in detail as well as applicable studies. In summary, she concluded that the Veteran was "totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service connected PTSD and depressive disorder, plantar warts both feet, painful scar and [status post] appendectomy scar and the record supports this finding as far back as [August 31, 2009]."

The overall evidence shows the Veteran's service-connected disabilities are of sufficient severity to preclude substantially gainful employment and a TDIU is warranted. 




Special monthly compensation

In March 2017, the RO denied entitlement to special monthly compensation based on the need for aid and attendance. The Veteran disagreed with the decision and perfected this appeal. 

In September 2017, the attorney argued that entitlement to aid and attendance was warranted and referenced an earlier brief addressing individual unemployability, headaches, and PTSD. Specific argument pertaining to this issue was not provided. 

Special monthly compensation is payable at the (l) rate if a veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352(a). "Bedridden" will be a proper basis for the determination. For the purpose of this paragraph, "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed. The fact that claimant has voluntarily taken to bed or that a physician has prescribed bed rest for the greater or lesser part of the day to promote convalescence or cure will not suffice. Id. It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made. The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need. Id.

The Veteran is currently service-connected for PTSD and depressive disorder, plantar warts and calluses of the feet, and an appendectomy scar. The Board has reviewed the extensive medical evidence of record, but finds no indication that the Veteran is bedridden or so helpless as to be in need of regular aid and attendance. While the February 2016 private examiner noted an intermittent inability to perform the activities of daily living, the overall evidence suggests otherwise. Further, a recent VA neurology note dated in June 2017 showed normal motor examination, reflexes, coordination and gait.

The Board acknowledges that it is remanding several service connection claims herein; however, even if service connection is established for those disabilities, it does not change the underlying fact that the Veteran is not bedridden or in need of regular aid and attendance. Thus, it is not necessary to defer this issue. 

Additionally, the award of a TDIU herein is not predicated on a single disability and thus the Board declines to infer the issue of entitlement to special monthly compensation at the housebound rate. See Bradley v. Peake, 22 Vet. App. 280 (2009).


ORDER

Service connection for migraine headaches is granted. 

Service connection for hypertension is denied. 

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder disorder is denied. 

Service connection for tinnitus is denied. 

An effective date of August 31, 2009, for a 70 percent rating for PTSD and depressive disorder is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating greater than 70 percent for PTSD and depressive disorder is denied. 

An effective date prior to April 30, 2015, for a 10 percent rating for an appendectomy scar is denied. 

A rating greater than 10 percent for appendectomy scar is denied.

A TDIU is granted, subject to the laws and regulations governing the award of monetary benefits. 

Special monthly compensation based on the need for aid and attendance is denied. 


REMAND

As to all issues remanded, updated VA medical records should be obtained. See 38 C.F.R. § 3.159(c)(2). 

Increased rating for plantar warts and calluses of the feet

In July 2010, the RO continued a 10 percent rating for plantar warts of the feet. The Veteran disagreed with the rating and perfected this appeal. In August 2016, the Board recharacterized the issue to include plantar warts and calluses. The Board further directed that the Veteran be scheduled for a VA examination to determine the current severity of his service-connected disorder. 

The Veteran underwent a VA skin examination in March 2017. The examiner stated that the Veteran had multiple intractable plantar keratoses of both feet. The examiner, however, did not indicate the approximate total body and exposed areas affected and instead stated that the Veteran did not have any of the above listed conditions (urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis). The Veteran's foot condition is evaluated pursuant to Diagnostic Code 7820 which provides that infections of the skin not listed elsewhere should be rated as disfigurement of the head, face or neck, scars, or dermatitis, depending upon the predominant disability. The Veteran's condition has consistently been evaluated as dermatitis, see 38 C.F.R. § 4.118, Diagnostic Code 7805, which in part considers the percent of the entire body or exposed areas affected. Thus, the examination does not contain findings sufficient to rate the claim and an addendum is needed.

Throughout the appeal, the Veteran has repeatedly stated that he has arthritis and other orthopedic foot disabilities. The Veteran is only service-connected for plantar warts and calluses (a skin condition of the feet). If the Veteran wishes to claim service connection for an orthopedic disability of the feet, he should submit a claim on the appropriate form. See 38 C.F.R. §§ 3.1(p), 3.155. 

Service connection for a lung condition, to include pulmonary fibrosis and interstitial lung disease

In July 2010, the RO denied entitlement to service connection for pulmonary fibrosis, claimed as interstitial lung disease/lung condition. The Veteran disagreed with the decision and perfected this appeal. He contends his current lung condition is due to in-service exposure to biological agents and toxic substances in Japan. 

The August 2016 remand directed the AOJ to obtain a medical opinion as to whether it was at least as likely as not that any lung or pulmonary disorder was caused by disease or injury in military service, including exposures during gas chamber training. 

The Veteran underwent a VA examination in March 2017. The examiner stated that the condition claimed was less likely than not incurred in or caused by service or events therein. In the rationale, however, the examiner stated that "[B]ased on review of the records in VBMS and his deployments. It is at least as likely as not that his insterstitial lung disease was caused by environmental factors. Silica dust, grain dust, and asbestosis fibers are among the leading causes for this condition." The examiner further stated that the Veteran's chronic obstructive pulmonary disease was a separate issue from the interstitial lung disease and was caused by smoking. The examiner indicated that fifty percent of the lung problems were related to the interstitial lung disease. 

In August 2017, the attorney argued that the only place the Veteran would have been exposed to the type of environmental factors listed in the examination was when he was in the military. 

On review, the above opinion requires clarification. That is, the examiner stated the condition was less likely as not related to service but then went on to state it was related to environmental factors. It is unclear whether the examiner is referring to in-service environmental factors. In this regard, the Board observes the Veteran was a rifleman during service and there is no evidence of exposure to silica dust, grain dust, or asbestosis fibers. The examiner, however, did not address the claimed exposures during gas chamber training as directed. See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board further notes that there is evidence of post-service exposures that should also be addressed. For example, an April 2007 private record includes an assessment of chronic interstitial disease questionably due to smoking, other, or inhaled environmental exposures. It was noted that he was exposed to molds from his work as a landscaper and he handled dust and various chemicals. He also worked in lead for a while and was found to be lead toxic at one point many years prior. 

Service connection for right and left hip disorders

In July 2010, the RO denied entitlement to service connection for right and left hip conditions. The Veteran disagreed with the decision and perfected this appeal.

The August 2016 Board remand directed the AOJ to obtain a medical examination and opinion addressing direct and secondary service connection (proximate cause and aggravation). The Veteran underwent a VA examination in March 2017 and the examiner opined that the hip problems were less likely than not proximately due to or the result of the Veteran's service-connected foot condition. In July 2017, an opinion was obtained on direct service connection. On review, the opinions do not address secondary service connection based on aggravation. See 38 C.F.R. § 3.310(b). A remand is required for an addendum. See Stegall. 

Service connection for sleep apnea

In June 2016, the RO denied entitlement to service connection for sleep apnea. The Veteran disagreed with the decision and perfected this appeal. 

An April 2016 VA record indicates the Veteran's sleep study was positive for sleep apnea. An August 2017 VA record indicates the Veteran has obstructive sleep apnea with significant nocturnal hypoxemia likely related to lung disease.

The above statement arguably raises the theory of entitlement to service connection on a secondary basis. As set forth, the Board is remanding the issue of service connection for a lung condition for additional opinion. If service connection is established for a lung condition, an opinion should also be obtained as to whether sleep apnea is proximately due to or aggravated by that disorder. 

Service connection for groin pain 

In July 2010, the RO denied entitlement to service connection for groin pain. The Veteran disagreed with the decision and perfected this appeal. 

The Veteran contends he has groin pain secondary to his hip disorders. As such, this issue is inextricably intertwined with the hip issues remanded herein and must be deferred at this time. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

If it is determined that service connection is warranted for any hip disorder, an opinion on secondary service connection should be obtained as concerns the claimed groin pain. 

Accordingly, the case is REMANDED for the following action:

1. Request VA medical records for the period from August 2017 to the present. 

2. Return the March 2017 VA skin examination for an addendum. If the March 2017 VA examiner is not available, the requested information should be obtained from a similarly qualified examiner. Additional examination is not required unless specifically requested by the examiner. The electronic claims folder and a copy of this remand should be available for review. 

The examiner is specifically requested to state the percent of the body surface area and percent of the exposed areas affected by the Veteran's skin condition of the feet. 

A complete rationale should be provided for any opinion offered. 

3. Return the March 2017 VA respiratory examination for an addendum. If the March 2017 VA examiner is not available, the requested information should be obtained from a similarly qualified examiner. Additional examination is not required unless specifically requested by the examiner. The electronic claims folder and a copy of this remand should be available for review. 

The examiner is requested to opine as to whether it is at least as likely as not the currently diagnosed interstitial lung disease is related to in-service environmental exposures, included reported exposure during gas chamber training. In making this determination, the examiner is also requested to consider and discuss as necessary any post-service exposures. See 4/16/2007 record from Presbyterian Pulmonary and Critical Care.

If the examiner determines that a lung condition is related to active service, then he/she should opine as to whether it is at least as likely as not that currently diagnosed sleep apnea is proximately due to OR aggravated by the lung disorder. If aggravation is found, the examiner should identify a baseline level of disability. 

A complete rationale should be provided for any opinion offered.

4. Return the March 2017 VA hip examination for an addendum. If the March 2017 VA examiner is not available, the requested information should be obtained from a similarly qualified examiner. Additional examination is not required unless specifically requested by the examiner. The electronic claims folder and a copy of this remand should be available for review. 

The examiner is requested to opine whether it is at least as likely as not that any right or left hip disorder is aggravated by the service-connected bilateral foot disorders (plantar warts and calluses). If aggravation is found, the examiner should identify a baseline level of disability. 

If the examiner determines that either hip is aggravated by the service-connected plantar warts and calluses, he/she should also indicate whether the Veteran has a separate disorder manifested by groin pain and if so, whether it is at least as likely as not proximately due to OR aggravated by the hip disorder. If aggravation is found, the examiner should identify a baseline level of disability.

A complete rationale should be provided for any opinion offered.

5. Review the requested addendums to ensure that they are in complete compliance with the Remand directives. If the reports are deficient in any manner, implement corrective procedures. 

6. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to a rating greater than 10 percent for a skin disorder of the feet, to include plantar warts and calluses; and entitlement to service connection for a right hip disorder, left hip disorder, disability characterized by groin pain, and sleep apnea. If any benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case and given an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


